UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4337


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

EDWARD VENEZ SHIPMAN,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00044-F-1)


Submitted:   October 29, 2010             Decided:   November 12, 2010


Before WILKINSON, DUNCAN, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Edward     Venez       Shipman       appeals    the    twenty-four-month

sentence he received upon revocation of his supervised release.

He    contends     that       the     district       court      imposed        a    plainly

unreasonable sentence, failing to address mitigating factors and

to provide sufficient reason for a sentence above the 7-13-month

revocation range set out in Chapter 7 of the U.S. Sentencing

Guidelines Manual (2009).             We affirm.

             The district court has broad discretion to impose a

sentence upon revoking a defendant’s supervised release.                             United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                              We will

affirm unless the sentence is “plainly unreasonable” in light of

the   applicable       18    U.S.C.       § 3553(a)    (2006)      factors.          United

States v. Crudup, 461 F.3d 433, 437 (4th Cir. 2006).

             We   must       first        “decide     whether      the     sentence       is

unreasonable.”        Id. at 438.           In doing so, we “follow generally

the procedural and substantive considerations” used in reviewing

original sentences.           Id..     A sentence is procedurally reasonable

if    the   district     court       has    considered      the    policy      statements

contained    in   Chapter       7    of    the    guidelines      and    the   applicable

§ 3553(a) factors, id. at 440, and has adequately explained the

sentence chosen, though it need not explain the sentence in as

much detail as when imposing the original sentence.                                Thompson,

595 F.3d at 547.            A sentence is substantively reasonable if the

                                              2
district court states a proper basis for its imposition of a

sentence up to the statutory maximum.                      Crudup, 461 F.3d at 440.

If,   after    considering           the   above,     we    are    convinced          that   the

sentence is not unreasonable, we will affirm.                        Id. at 439.

              Under      this    court’s      deferential         standard       of    review,

Shipman’s      sentence         is     not     procedurally          or     substantively

unreasonable.         Shipman argues that the district court failed to

consider his inability to secure a stable residence.                                   He also

claims that the court failed to give sufficient reasons for the

extent   of    its       variance     above    the     guideline      range,          and    thus

failed to follow the mandate in § 3553(a) to impose a sentence

“sufficient        but    not    greater      than    necessary”       to    fulfill          the

statute’s      sentencing        purposes.           The     court    also       heard        the

probation      officer’s        testimony      about       his    effort    to    supervise

Shipman for over a year and Shipman’s lack of cooperation, as

evidenced     by    his    repeated        marijuana       use,    additional         criminal

conduct, failure to stay in contact with the probation officer,

and unwillingness to return to a residential reentry center to

remedy   his    homeless        state.        Last,     the      district    court          heard

Shipman’s     statement         in   which    he     asserted      that    the    probation

officer had failed to help him despite his requests for help.

              The district court expressly considered the advisory

Chapter 7 guideline range of 7-13 months.                          However, the court

determined that the guideline range did not adequately account

                                              3
for Shipman’s “pattern of refusing to follow the rules,” thus

impliedly accepting the probation officer’s version of events

during his period of supervised release.                   A revocation sentence

“should    sanction    primarily       the    defendant’s      breach   of    trust.”

USSG ch. 7, pt. A, intro. cmt. 3(b).                We conclude that Shipman’s

twenty-four-month sentence was not unreasonable.

              We   therefore    affirm        the   sentence     imposed     by    the

district    court.     We    dispense        with   oral   argument     because    the

facts   and    legal   contentions      are     adequately     presented      in   the

materials     before   the     court    and     argument    would     not    aid   the

decisional process.

                                                                             AFFIRMED




                                         4